Title: James Monroe to Thomas Jefferson, 27 July 1817
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Plattsburg 
              July 27. 1817
          
          I arriv’d here the day before yesterday on my way to Sacketts harbour, & thence to the westward, in completion of the tour, of which I advised you, that I had, in contemplation, before I left washington. I have been, Eastward, as far as Portland, and after returning to Dover in N. Hamshire, have come on here, by Concord, & Hanover in that State, & windsor, Montpelier, & Burlington, in Vermont. yesterday, I visited Rouse’s point, within two hundred yards of the boundary line, where we are engaged in erecting a work of some importance, as it is supposed, to command the entrance into the lake, from Canada. genl Brown met me here. Tomorrow I proceed, with him, by ogdensbg, to Sacketts harbour, & thence to Detroit, unless I should be compelled, on reaching Erie, to cling to the southeastern side of that lake, & seek my way home, through the state of ohio, by circumstances I may not be able to controul.
          When I undertook this tour, I expected to have executed it, as I might have done, in an inferior station, and even as a private citizen, but I found, at Bal: that it would be impracticable for me to do it. I, had, therefore, the alternative, of either returning home, or complying with the opinion of the public, & immediately, I took the latter course, relying on them, to put me forward, as fast as possible, which has been done. I have been exposed, to excessive fatigue, & labour, in my tour, by the pressure of a very crowded population, which has sought, to manifest, its respect, for our union, & republican institutions, in every step, I took, and in modes which made a trial of my strength, as well, phiscally, as mentally. In the principal towns, the whole population, has been in motion, and in a manner, to produce the greatest degree of excit’ment possible. In the Eastern section of our union, I have Seen, distinctly, that the great cause, which brought the people forward, was a conviction, that they had sufferd in their character, by their conduct in the late war, and a desire to show, that unfavorable opinions, and as they thought, unjust, had been formd, in regard to their views and principles. They seiz’d the opportunity, which the casual incident of my tour presented to them, of making a strong exertion, to restore themselves to the confidence, and ground which they had formerly held, in the affections of their brethern, in other quarters. I have seen enough, to satisfy me, that the great mass of our fellow citizens, in the Eastern States, are as firmly attached to the union and to republican govt, as I have always believd, or could desire them to be.
          
          In all these the towns thro’ which I passed, there was an union between the parties, except in the case of Boston. I had supposd that that union, was particularly to be desird by the republican party, since as it would be founded, exclusively on their own principles, every thing would be gaind by them. Some of our old, and honest friends at Boston, were, however, unwilling to amalgamate, with their former opponents, even on our own ground, and in consequence presented an address of their own: This formd the principal difficulty, that I have had to meet, to guard against any injury, arising from the step taken, to the republican cause, to the republican party, or the persons individually. You will have seen this address, & my reply, & be enabled to judge, of the probable result.
          I hope to see you the latter end of next month, when we will enter into details, which the few minutes I now enjoy, do not admit, however glad I shoud be to do it. I most ardently wish to get home, to visit my family & friends, & to enjoy in peace, some moments of repose, to which I have been an utter stranger, since I left washington. with my best wishes for your welfare, I am dear Sir respectfully & sincerely your
          
            friend & servt
            James Monroe
          
        